 


114 HR 5343 IH: VA Transparency Enhancement Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5343 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mrs. Dingell (for herself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To require increased reporting regarding certain surgeries scheduled at medical facilities of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Transparency Enhancement Act of 2016. 2.Reporting requirements (a)Reports from directors of medical facilities of the Department of Veterans AffairsNot later than 30 days after the end of each calendar quarter, each director of a medical facility of the Department of Veterans Affairs shall submit to the Secretary of Veterans Affairs a report regarding the following: 
(1)With respect to surgical infections— (A)the number of patients who contracted an infection as a result of a surgery performed at such medical facility during the previous quarter; and 
(B)a brief summary of each such case of infection. (2)With respect to cancelled or transferred surgeries— 
(A)the number of surgeries scheduled to be performed at the medical facility during the previous quarter that were cancelled or transferred to another medical facility; (B)the reason each such surgery was cancelled or transferred; and 
(C)the number of additional days each such patient had to wait for surgery because of cancellation or transfer. (b)Reports from the Secretary of Veterans AffairsNot later than 60 days after the end of each calendar quarter, the Secretary of Veterans Affairs shall— 
(1)submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the reports under subsection (a) and a summary of such reports; and (2)publish on the website of the Department the summary under paragraph (1) and the reports under subsection (a).  
 
